Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amended claims 1, 2, 4, 10-16, 18, 20, 21 are pending. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Previously presented rejection of claims 1, 2, 4, 10-16, 18, 20, 21 under 35 U.S.C. 103 as obvious over US 10407547 (= WO 2015175528) and US 10364210 (= WO 2016033348), further in view of US 8362301 is maintained. 

Applicant’s arguments focus on:  
The claim amendments now include narrows to a minor extent 
1. hydrogenation catalysts metals or metallic compounds to noble metals and compounds derived from noble metals and Raney Ni alloy or Raney Nickel Cobalt alloy (again of unknown ratio of metals in the alloy)
2. the starting material furan compounds undergoing the hydrogenation 
3. the Hydrogen gas pressure.  

Previous office action (reproduced by ‘copy and paste’ below end of this action), points out the limitations corresponding to the above limitations.  These pointed out limitations include the catalysts, Nitrogen functional (groups), selectivity (claim 21) and pressure.  
The position taken is that the criticality of the claimed process is the saturation of unsaturated bonds by hydrogenation.  This chemical reaction, i.e., addition of elements of hydrogen H-H to unsaturated carbon carbon bonds and or carbon nitrogen bonds 
		
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

to make 
		
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Is independent of the atoms or functional groups attached to the elements of the unsaturated bonds is amply illustrated in the cited references (pointed out in chemistry equations on page 3 of previous action).  The said ‘atoms or functional groups’ correspond to the specific compounds listed by amendments in the claims.  

As per examination guidelines, obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).    

The starting material, process parameters and final product overlap with the prior art's disclosure.  This overlap is sufficient to render the process obvious, as it is not necessary for the art to be identical to the claimed process in every detail, but only close enough to the claimed process to lead one of skill thereto.  

Reprinted from the previous action:
	10407547 teaches column 52: 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

10364210 teaches column 125:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

The above examples fall under the scope of the furan starting materials and products, the reagent Hydrogen and hydrogenation catalyst as per the instant base claim 1, and at least the first option for the catalyst as per claim 1.    
Dependent claims 2, 4-15 are drawn to limitations of hydrogenation catalyst including dopant limitations. 10407547 as shown above catalyst falling under the scope of these claims.  Though above shown example of 10407547 is to Raney-Nickel, 10407547 is clear about the use of Raney-Nickel in interchange fashion  Likewise, Pd/C is the catalyst for the above pictured 10364210 which falls under the scope of the instant base claim.  
The term ‘dopant’ appears in the instant specification multiple times and defined in such broad terms that it includes any combination metals such as Raney-Nickel, Pd/C, as well applicant admitted to art US 8362301 drawn to Raney Ni doped by Fe, Cr, and Zn See Example 1 of ‘301 for limitations of claim 13 and further also it is common Ra-Ni catalyst with various Ni to Al ratios are available commercially (and for why and how to adjust the ratio, see Ipatieff, Composition of W-6 Raney Nickel Catalyst, Journal of the American Chemical Society  1950, 72, 11, 5320-53215320, 1950).  

Hydrogenation pressure ranging from 3 bars to 90 bars in hydrogenation reactions to make amine substituted tetrahydrofurans is found in the working examples of 10407547 and 10364210, though the above pictured Ra-Ni reaction is performed at 90 bars.  Limitations (claims 20, 21) with respect to how much of the starting material is transformed to how much of product is one of commonsense to one of skill or unskilled in the art as reactions can be stopped before all the starting materials are consumed.  
The processes (and the reaction parameters) disclosed in the cited references include all the limitations or obvious variations of the limitations of the instant claims.   Position taken is that there is nothing in the claims that is allowable.  The word ‘comparative’ in instant Example 6 was which was considered.  The ‘working example’ compared is obvious variant of the working examples in the cited references.  
Note: Applicant is encouraged to place on record what the 
    PNG
    media_image5.png
    19
    103
    media_image5.png
    Greyscale
 catalyst is and how to procure it, to comply with MPEP 2165 The Best Mode Requirement [R-08.2017]

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Amendments overcome part of the previously raised issues. 
The claims recite specific furan compounds as starting materials with a wherein clause, but the recitation also includes language 
    PNG
    media_image6.png
    55
    632
    media_image6.png
    Greyscale
causing ambiguity as it implies more than what are positively recited.  Further, Applicant is silent with respect to the ‘comprising’ open ended language pointed out (page 6) the in previous action.  The ambiguity issue also arises as to the structural identity of the claimed ‘noble metal compound’ in the claims. 

Note: 
Previously presented rejections other than indicated above are withdrawn in view of amendments to claims.  
Applicant is encouraged to respond to the note indicated in previous action: 
	
    PNG
    media_image7.png
    99
    569
    media_image7.png
    Greyscale


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625